United States Court of Appeals
      for the Federal Circuit
                 ______________________

  JUANCHENG KANGTAI CHEMICAL CO., LTD.,
          NAC GROUP LIMITED,
            Plaintiffs-Appellants

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2018-2298
                 ______________________

   Appeal from the United States Court of International
Trade in No. 1:17-cv-00257-RWG, Senior Judge Richard W.
Goldberg.
                 ______________________

         SEALED OPINION ISSUED: July 15, 2019
         PUBLIC OPINION ISSUED: August 7, 2019 *
                ______________________

    GREGORY S. MENEGAZ, DeKieffer & Horgan, PLLC,
Washington, DC, argued for plaintiffs-appellants. Also
represented by JAMES KEVIN HORGAN, ALEXANDRA H.
SALZMAN.

   SONIA MARIE ORFIELD, Commercial Litigation Branch,


   *   This opinion was originally filed under seal and has
been unsealed in full.
2          JUANCHENG KANGTAI CHEMICAL CO. v. UNITED STATES




Civil Division, United States Department of Justice, Wash-
ington, DC, argued for defendant-appellee. Also repre-
sented by JOSEPH H. HUNT, JEANNE DAVIDSON, PATRICIA M.
MCCARTHY; CATHERINE D. MILLER, Office of Chief Counsel
for Trade Enforcement and Compliance, United States De-
partment of Commerce, Washington, DC.
                  ______________________

    Before REYNA, WALLACH, and TARANTO, Circuit Judges.
WALLACH, Circuit Judge.
     Appellants Juancheng Kangtai Chemical Co., Ltd.
(“Kangtai Chemical”) and NAC Group Limited (“NAC”) (to-
gether, “Kangtai”) appeal from the opinion and order of the
U.S. Court of International Trade (“CIT”) dismissing its
complaint. The CIT held, inter alia, that it lacked jurisdic-
tion under 28 U.S.C. § 1581(i) (2012) to consider three
counts raised in Kangtai’s Complaint relating to certain
antidumping duties. See Juancheng Kangtai Chem. Co. v.
United States (Kangtai), 322 F. Supp. 3d 1351, 1356 (Ct.
Int’l Trade 2018). We have jurisdiction pursuant to 28
U.S.C. § 1295(a)(5). We affirm.
                        BACKGROUND
                     I. Legal Framework
    By statute, antidumping duties may be imposed on
“foreign merchandise . . . being, or . . . likely to be, sold in
the United States at less than its fair value.” 19 U.S.C.
§ 1673 (2012). 1 Following an investigation into imposition



      1  In June 2015, Congress amended the statutes con-
taining the antidumping provisions. See Trade Preferences
Extension Act of 2015 (“TPEA”), Pub. L. No. 114-27,
§§ 501–507, 129 Stat. 362, 383–88. Because the relevant
determinations were made after the TPEA became effec-
tive, the TPEA applies. See Ad Hoc Shrimp Trade Action
JUANCHENG KANGTAI CHEMICAL CO. v. UNITED STATES           3



of antidumping duties, if the U.S. Department of Com-
merce (“Commerce”) and the U.S. International Trade
Commission have made the requisite findings, Commerce
“shall publish an antidumping duty order” directing U.S.
Customs and Border Protection (“Customs”) officers to as-
sess duties on imports of goods covered by the investiga-
tion. Id. § 1673e(a); see id. §§ 1673, 1673a, 1677(1). Each
year after the order is published, if Commerce receives a
request for an administrative review of the antidumping
duty order, it shall conduct such a review.              Id.
§ 1675(a)(1)(B).
     When conducting these reviews, Commerce typically
must “determine the individual weighted average dumping
margin for each known exporter and producer of the sub-
ject merchandise.” 19 U.S.C. § 1677f-1(c)(1); see Viet I-Mei
Frozen Foods Co. v. United States, 839 F.3d 1099, 1101
(Fed. Cir. 2016) (explaining that, when “it is not practical
to determine individual rates for each” exporter or pro-
ducer, “Commerce generally selects a subset of companies
for mandatory review and determines an individual dump-
ing rate for each of those mandatory respondents”). “A
dumping margin reflects the amount by which the normal
value (the price a producer charges in its home market) ex-
ceeds the export price (the price of the product in the
United States) or constructed export price.” SolarWorld
Ams., Inc. v. United States, 910 F.3d 1216, 1220 (Fed. Cir.
2018) (internal quotation marks, footnote, and citation
omitted); see 19 U.S.C. § 1677(35)(A). 2



Comm. v. United States (AHSTAC), 802 F.3d 1339, 1348–
52 (Fed. Cir. 2015). We cite to the U.S. Code version of the
statute as there are no material changes in the TPEA for
purposes of this appeal.
    2   “When the foreign producer or exporter sells di-
rectly to an unaffiliated purchaser in the United States,
Commerce uses [export price] as the U.S. price for purposes
4        JUANCHENG KANGTAI CHEMICAL CO. v. UNITED STATES




     The statute explains how “normal value shall be deter-
mined” “[i]n order to achieve a fair comparison with the ex-
port price or constructed export price.”           19 U.S.C.
§ 1677b(a). Relevant here, Commerce has found the Peo-
ple’s Republic of China (“China”) is a nonmarket economy
country. See SolarWorld, 910 F.3d at 1220 n.3. A “non-
market economy country” is “any foreign country that
[Commerce] determines does not operate on market princi-
ples of cost or pricing structures, so that sales of merchan-
dise in such country do not reflect the fair value of the
merchandise.” 19 U.S.C. § 1677(18)(A). “In antidumping
duty proceedings involving merchandise from a non-mar-
ket economy, . . . Commerce presumes that all respondents
are government-controlled and[,] therefore[,] subject to a
single country-wide rate,” unless respondents “rebut this
presumption” to demonstrate eligibility for separate rates,
i.e., “individual dumping margins . . . for each known ex-
porter or producer.” Dongtai Peak Honey Indus. Co. v.
United States, 777 F.3d 1343, 1349–50 (Fed. Cir. 2015)
(footnote omitted) (citing, inter alia, 19 U.S.C. § 1677f-
1(c)(1)).
                  II. Procedural History
    In 2005, Commerce published an antidumping duty or-
der on chlorinated isocyanurates (“subject merchandise”)
from China. Chlorinated Isocyanurates from the People’s
Republic of China (AD Order), 70 Fed. Reg. 36,561, 36,561–


of the comparison.” Micron Tech., Inc. v. United States, 243
F.3d 1301, 1303 (Fed. Cir. 2001) (citation omitted). “How-
ever, where a sale is made by a foreign producer or exporter
to an affiliated purchaser in the United States, the statute
provides for use of [constructed export price] as the [U.S.]
price for purposes of the comparison.” Id. (citation omit-
ted). The calculation of constructed export price, as com-
pared to export price, is subject to certain “[a]dditional
adjustments.” 19 U.S.C. § 1677a(d).
JUANCHENG KANGTAI CHEMICAL CO. v. UNITED STATES           5



62 (Dep’t of Commerce June 24, 2005) (antidumping duty
order). 3 Related to this appeal, Commerce conducted its
ninth administrative review (“AR 9”) of the AD Order, cov-
ering the period of review (“POR”) from June 1, 2013,
through May 31, 2014, and tenth administrative review
(“AR 10”), covering the POR from June 1, 2014, through
May 31, 2015. See Chlorinated Isocyanurates from the Peo-
ple’s Republic of China (AR 10 Final Results), 82 Fed. Reg.
4852, 4852 (Dep’t of Commerce Jan. 17, 2017) (final admin.
review); Chlorinated Isocyanurates from the People’s Re-
public of China (AR 9 Final Results), 81 Fed. Reg. 1167,
1167 (Dep’t of Commerce Jan. 11, 2016) (final admin. re-
view). In the AR 9 Final Results, Commerce assigned
Kangtai Chemical, which had been selected by Commerce
as a mandatory respondent, a 0% antidumping duty mar-
gin. 81 Fed. Reg. at 1168. In the AR 10 Final Results,
Commerce assigned Kangtai Chemical, which again had
been selected by Commerce as a mandatory respondent, an
antidumping duty margin of 35.05%. 82 Fed. Reg. at 4852.
Regarding both AR 9 and AR 10, Commerce explained that
for the exporters individually reviewed, such as Kangtai
Chemical, Commerce would require cash deposits at the
antidumping duty margin rate calculated, but that “for all
[Chinese] exporters of subject merchandise that have not
been found to be eligible for a separate rate, the cash de-
posit rate will be the [China]-wide rate of 285.63[%].” AR
10 Final Results, 82 Fed. Reg. at 4853; AR 9 Final Results,
81 Fed. Reg. at 1168.
    Following the AR 9 Final Results, in which Kangtai re-
ceived a zero percent antidumping duty margin, Commerce



   3    The subject merchandise includes “derivatives of
cyanuric acid, described as chlorinated s-triazine triones,”
that have “three primary chemical compositions” and “are
available in powder, granular, and tableted forms.” AD Or-
der, 70 Fed. Reg. at 36,561.
6         JUANCHENG KANGTAI CHEMICAL CO. v. UNITED STATES




issued liquidation instructions to Customs. See J.A. 101–
04. The AR 9 liquidation instructions ordered Customs to
assess a rate of $0.00 per metric ton on all shipments of
subject merchandise “exported by [Kangtai Chemical], im-
ported by or sold to” NAC, “and entered, or withdrawn from
warehouse, for consumption during the period 06/01/2013
through 05/31/2014,” which is the POR covered by AR 9.
J.A. 102 (emphasis added). The AR 10 liquidation instruc-
tions similarly set liquidation rates in U.S. dollars per met-
ric ton for shipments of subject merchandise based on the
margins calculated in the AR 10 Final Results “exported by
[Kangtai Chemical], imported by or sold to [specified pur-
chasers, not including NAC], and entered, or withdrawn
from warehouse, for consumption during the period
06/01/2014 through 05/31/2015.” J.A. 106 For entries
made during the POR associated with AR 10 “not covered”
by the above instruction in the AR 10 liquidation instruc-
tions (thereby including exports by Kangtai Chemical im-
ported by NAC), Commerce instructed Customs to “assess
antidumping duties at the [China]-wide rate” of 285.63%.
J.A. 106.
    In October 2017, Kangtai filed its Complaint against
the Government. J.A. 58. Kangtai asserted jurisdiction
pursuant to § 1581(i)(2) and (i)(4). J.A. 59. According to
Kangtai, Commerce improperly instructed Customs to as-
sess an antidumping duty margin on eighteen of Kangtai’s
subject merchandise entries at a rate higher than the zero
percent rate calculated for Kangtai’s entries in the AR 9
Final Results. See J.A. 58, 63. Kangtai alleged that it
made “sales [that] were invoiced at the end of” the POR as-
sociated with AR 9, but that the subject merchandise “en-
tered the United States in the subsequent review,” i.e.,
during the POR associated with AR 10. J.A. 58. According
to Kangtai, Commerce “liquidated eleven of these entries,”
but seven remained unliquidated. J.A. 63. Kangtai al-
leged, inter alia, that: (1) Commerce “acted contrary to law
when it assessed individual sales [at] an [antidumping
JUANCHENG KANGTAI CHEMICAL CO. v. UNITED STATES            7



duty] rate that was higher than the rate calculated upon
individual review” in AR 9, J.A. 63–64 (Count I); (2) Com-
merce’s “decision to treat the sales as if they were made by
the [China-wide entity] is unsupported by substantial evi-
dence” because “those sales were made by Kangtai,” J.A. 64
(Count II); and (3) Commerce’s “decision that the NAC en-
tries were not reviewed merely because they entered in the
POR subsequent to the AR in which they were reviewed
was unsupported by substantial evidence as well as arbi-
trary and capricious,” J.A. 64 (Count III). 4
     The CIT held it lacked jurisdiction under § 1581(i).
Kangtai, 322 F. Supp. 3d at 1356. The CIT explained
“Kangtai cannot make out a [§] 1581(i) claim as the essence
of its challenge remains directed at Commerce’s use of sales
and entries in its antidumping duty calculations,” and this
type of claim is properly brought under a different jurisdic-
tional provision, specifically § 1581(c). Id. at 1358. It
therefore dismissed Counts I–III of Kangtai’s Complaint
and entered final judgment in favor of the Government.
See id. at 1356, 1360.
                        DISCUSSION
        I. Standard of Review and Legal Standard
   We review the CIT’s jurisdictional determination de
novo. See Sunpreme Inc. v. United States, 892 F.3d 1186,
1191 (Fed. Cir. 2018). “Although we review the decisions


    4    The Complaint also alleged, in Count IV, that Com-
merce’s “decision to liquidate entries prior to the expiry of
the [sixty] days permitted by law to lodge an appeal was
unlawful and an unreasonable litigation tactic,” thereby
challenging Commerce’s policy to issue liquidation instruc-
tions to Customs within fifteen days of publication of its
final results of an administrative review. J.A. 65. Kangtai
did not challenge the CIT’s dismissal of Count IV in this
appeal. See generally Appellants’ Br.
8         JUANCHENG KANGTAI CHEMICAL CO. v. UNITED STATES




of the CIT de novo, we give great weight to the informed
opinion of the CIT and it is nearly always the starting point
of our analysis.” Nan Ya Plastics Corp. v. United States,
810 F.3d 1333, 1341 (Fed. Cir. 2016) (internal quotation
marks, brackets, ellipsis, and citation omitted). “The party
invoking the CIT’s jurisdiction bears the burden of estab-
lishing it. However, we must accept well-pleaded factual
allegations as true and must draw all reasonable infer-
ences in favor of the claimant.” Hutchison Quality Furni-
ture, Inc. v. United States, 827 F.3d 1355, 1359 (Fed. Cir.
2016) (internal quotation marks, brackets, and citations
omitted). In ascertaining whether jurisdiction is proper,
we look to “the true nature of the action.” Norsk Hydro
Can., Inc. v. United States, 472 F.3d 1347, 1355 (Fed. Cir.
2006) (internal quotation marks and citation omitted).
    The CIT’s “jurisdiction is enumerated in 28 U.S.C.
§ 1581(a)–(j).” Carbon Activated Corp. v. United States,
791 F.3d 1312, 1314 (Fed. Cir. 2015); see 28 U.S.C.
§ 1581(a)–(j). Subsections (c) and (i) of § 1581 are relevant
to this appeal. Section 1581(c) confers on the CIT “exclu-
sive jurisdiction of any civil action commenced under”
19 U.S.C. § 1516a (2012), 5 which includes Commerce’s an-
nual administrative reviews of antidumping duty orders.
See 19 U.S.C. §§ 1516a(a)(2)(B)(iii), 1675(a)(2)(C). Section
1581(i) sets forth the CIT’s so-called “residual jurisdiction.”
Carbon Activated, 791 F.3d at 1314 (internal quotation
marks omitted). Under this section, the CIT has



    5    Congress amended § 1581(c) through Title IV of the
Trade Facilitation and Trade Enforcement Act of 2015. See
Enforce and Protect Act of 2015, Pub. L. No. 114-125,
§ 421(b), 130 Stat. 154, 168 (2016) (“EAPA”). EAPA ex-
panded the CIT’s § 1581(c) jurisdiction to include civil ac-
tions commenced under 19 U.S.C. § 1517 relating to
evasion of antidumping and countervailing duty orders, see
id., but those amendments are not relevant here.
JUANCHENG KANGTAI CHEMICAL CO. v. UNITED STATES               9



    exclusive jurisdiction of any civil action commenced
    against the United States, its agencies, or its offic-
    ers, that arises out of any law of the United States
    providing for—
        (1) revenue from imports or tonnage;
        (2) tariffs, duties, fees, or other taxes on the
        importation of merchandise for reasons
        other than the raising of revenue;
        (3) embargoes or other quantitative re-
        strictions on the importation of merchan-
        dise for reasons other than the protection
        of the public health or safety; or
        (4) administration and enforcement with
        respect to the matters referred to in para-
        graphs (1)–(3) of this subsection and sub-
        sections (a)–(h) of [§ 1581].
28 U.S.C. § 1581(i) (emphases added).
    The CIT’s residual jurisdiction “may not be invoked
when jurisdiction under another subsection of § 1581 is or
could have been available, unless the remedy provided un-
der that other subsection would be manifestly inadequate.”
Sunpreme, 892 F.3d at 1191 (citation omitted). “Where an-
other remedy is or could have been available, the party as-
serting § 1581(i) jurisdiction has the burden to show that
the remedy would be manifestly inadequate.” Id. (citation
omitted). A remedy is manifestly inadequate if it is “an
exercise in futility,” meaning it is “incapable of producing
any result.” Hutchison, 827 F.3d at 1362 (internal quota-
tion marks and citation omitted).
II. The CIT Properly Dismissed Kangtai’s Claims for Lack
                     of Jurisdiction
    The CIT dismissed Counts I–III of the Complaint for
lack of jurisdiction, explaining that “it is clear that the true
nature of Kangtai’s [C]omplaint aims to challenge
10       JUANCHENG KANGTAI CHEMICAL CO. v. UNITED STATES




Commerce’s evaluation of sales in AR 9 and entries in AR
10, a claim properly arising out of [§] 1581(c).” Kangtai,
322 F. Supp. 3d at 1356. According to the CIT, the Com-
plaint alleges “that Commerce imposed a liquidation rate
that improperly considered already reported sales and en-
tries.” Id. at 1357. The CIT rejected Kangtai’s challenge
“that the sales made during [the ninth POR]—and consid-
ered in AR 9—and then entered during [the tenth POR],
should have been assigned the AR 9 rate but were improp-
erly liquidated at the AR 10 rate,” reasoning instead that
“those eighteen entries went unreported in AR 10, even
though they were entered during [the tenth POR]” based
on Kangtai’s failure to report them after being directed to
do so by Commerce. Id. The CIT further determined that
a remedy under § 1581(c) was not manifestly inadequate
because Kangtai was “on notice” that duties would be as-
sessed against its entries based on language in the AR 9
Final Results and could have filed “a complaint challenging
the results of AR 9.” Id. at 1358.
     Kangtai argues “the CIT erroneously found that Kang-
tai’s Complaint challenged the AR 10 Final Results and
should therefore have been brought under [§] 1581(c).” Ap-
pellants’ Br. 20 (italics added) (capitalization modified).
Rather, Kangtai maintains that its challenge is to Com-
merce’s liquidation instructions, which it asserts improp-
erly imposed the China-wide entity liquidation rate of
285.63% “upon eighteen sales and the subsequent entries
that were fully reported in AR 9.” Id. at 20–21. Kangtai
further avers that any remedy available to it under
§ 1581(c) “is manifestly inadequate” because Kangtai al-
ready received a zero percent margin in the AR 9 Final Re-
sults, meaning “there was nothing to appeal” there, and
because filing a § 1581(c) action challenging the AR 10 Fi-
nal Results “would not save [its eighteen entries at issue]
from being liquidated at the [China]-wide rate.” Id. at 27.
Kangtai’s analysis is incorrect.
JUANCHENG KANGTAI CHEMICAL CO. v. UNITED STATES           11



    Kangtai could have sought relief under § 1581(c) be-
cause the true nature of Kangtai’s action is a challenge to
Commerce’s determination to assess antidumping duties
on entries, rather than on sales, made during the relevant
POR. In its Complaint, Kangtai alleges that “all eight-
een . . . entries were governed by AR 9 because the sales in
question were specifically reviewed and [antidumping
duty] margins calculated in AR 9; not AR 10.” J.A. 63 (em-
phasis added). According to Kangtai, Commerce improp-
erly determined these sales were not subject to the AR 9
rate because they were entered during the POR corre-
sponding to AR 10. See J.A. 58 (“Only because the sales
were invoiced at the end of that period of review (and thus
lawfully included therein) but entered the United States in
the subsequent review were they actually assessed a puni-
tive[ly] high [antidumping duty] margin that bore no rela-
tion to the actual[ly] calculated [antidumping duty] rate for
those very sales.”). The statute requires Commerce to con-
duct administrative reviews and “determine” the amount
of antidumping duties, upon request, for “12-month pe-
riod[s].” 19 U.S.C. § 1675(a)(1). For antidumping duty pro-
ceedings, “an administrative review under this section
normally will cover, as appropriate, entries, exports, or
sales of the subject merchandise during the [twelve]
months immediately preceding the most recent anniver-
sary month.” 19 C.F.R. § 351.213(e)(1)(i) (2019) (emphases
added). This regulation affords Commerce flexibility in de-
ciding how to measure the twelve-month POR covered in
an administrative review, whether it be based on date of
entry, export, or sale. See id.
    Here, Commerce repeatedly manifested its intent to
rely on the date of entry for its assessment of antidumping
duties. For instance, during AR 9, Commerce issued
12       JUANCHENG KANGTAI CHEMICAL CO. v. UNITED STATES




questionnaires 6 asking Kangtai to “[r]eport each U.S. sale
of merchandise entered for consumption during the POR.”
J.A. 124 (emphasis added). Although Commerce stated
that “for [export price] sales” Kangtai could “report each
transaction involving merchandise shipped during the
POR,” that exception applied only “if [it] do[es] not know
the entry dates.” J.A. 124. Then, in the preliminary results
of both AR 9 and AR 10, Commerce stated its intention to
assess antidumping duty rates on entries made during the
relevant POR, rather than on sales. Chlorinated Isocyanu-
rates from the People’s Republic of China (AR 10 Prelimi-
nary Results), 81 Fed. Reg. 45,128, 45,129 (Dep’t of
Commerce July 12, 2016) (prelim. admin. review) (“Upon
issuing the final results of this review, [Commerce] shall
determine, and [Customs] shall assess, antidumping duties
on all appropriate entries covered by this review.” (empha-
sis added) (footnote omitted)); Chlorinated Isocyanurates
from the People’s Republic of China (AR 9 Preliminary Re-
sults), 80 Fed. Reg. 39,060, 39,061 (Dep’t of Commerce July
8, 2015) (prelim. admin. review) (same). Although Com-
merce used the phrase “appropriate entries covered by this
review,” AR 10 Preliminary Results, 81 Fed. Reg. at 45,129;
AR 9 Preliminary Results, 80 Fed. Reg. at 39,061, we con-
clude this language is sufficiently clear to put Kangtai on


     6  “Commerce issues detailed nonmarket economy
questionnaires to foreign respondents in the [administra-
tive review] proceedings to gather information from which
to calculate dumping margins.” AHSTAC, 802 F.3d at 1342
n.3 (citing 19 C.F.R. §§ 351.221, 351.301(c)(1)). “These
questionnaires are divided into sections: Section A covers
general corporate information, including corporate and
business structure, affiliations with other companies, and
ownership details; Section C covers U.S. sales data; and
Section D covers production data. Commerce may issue
supplemental questionnaires if additional information is
required.” Id.
JUANCHENG KANGTAI CHEMICAL CO. v. UNITED STATES           13



notice that Commerce intended that Customs assess duties
on entries made during each relevant POR. This is because
the respective preliminary results identify the relevant
POR and must be read in context of the previously issued
questionnaires discussed above. See AR 10 Preliminary
Results, 81 Fed. Reg. at 45,129 (identifying the POR as
“June 1, 2014, through May 31, 2015”); AR 9 Preliminary
Results, 80 Fed. Reg. at 39,060 (identifying the POR as
“June 1, 2013, through May 31, 2014”). Indeed, Com-
merce’s decision to rely on entries accords with its standard
practice. See Norsk Hydro, 472 F.3d at 1350 (“Commerce
typically restricts its consideration to entries made during
the one year [POR].”). 7
    During the administrative proceedings, Kangtai did
not directly challenge Commerce’s decision to rely on en-
tries, see Reply Br. 17–18; see also Oral Arg. at 0:11–1:10,
http://oralarguments.cafc.uscourts.gov/default.aspx?fl=
2018-2298.mp3, even though it could have, see 19 C.F.R.
§§ 351.309(c)(1)(ii) (stating an interested party may submit
a case brief with Commerce within “30 days after the date
of publication of the preliminary results of review”), (c)(2)
(“The case brief must present all arguments that continue
in    the    submitter’s     view    to   be    relevant   to



    7   In response to Commerce’s questionnaires, Kang-
tai reported sale date, rather than entry date. See, e.g.,
J.A. 126, 141–44. Simply because Commerce accepted
Kangtai’s responses and calculated antidumping duty mar-
gins based on sales made during the POR does not, on its
own, undermine the other indications that Commerce was
planning to assess duties on entries. If Kangtai wanted to
challenge Commerce’s decision to assess duties on entries
on the basis that doing so would be at odds with its reliance
on sales for calculation purposes, it could have raised that
issue to Commerce and then to the CIT in a challenge un-
der § 1581(c), as discussed below.
14        JUANCHENG KANGTAI CHEMICAL CO. v. UNITED STATES




[Commerce]’s . . . final results . . . .”). Accordingly, in the
AR 9 Final Results and AR 10 Final Results, Commerce
maintained its position that Customs should assess duties
“on all appropriate entries of subject merchandise” made
during the POR “in accordance with the final results.” AR
10 Final Results, 82 Fed. Reg. at 4852; see AR 9 Final Re-
sults, 81 Fed. Reg. at 1168 (providing that Customs should
assess duties “on all appropriate entries covered by this re-
view”). Because § 1581(c) confers on the CIT jurisdiction to
consider challenges to Commerce’s assessment of anti-
dumping duties based on its determination during admin-
istrative reviews, see 28 U.S.C. § 1581(c); see also 19 U.S.C.
§§ 1516a(a)(2)(B)(iii), 1675(a)(2)(C), Kangtai could have
availed itself of § 1581(c) jurisdiction by challenging Com-
merce’s decision to assess margins on entries in either the
AR 9 Final Results or AR 10 Final Results. 8
    Furthermore, Kangtai has failed to meet its burden of
demonstrating that relief under § 1581(c) would have been
manifestly inadequate. Not only could Kangtai have chal-
lenged Commerce’s decision to assess duties on entries in
the AR 9 Final Results or the AR 10 Final Results, Kangtai
actually did file a complaint contesting the AR 10 Final Re-
sults. See Compl., Heze Huayi Chem. Co. v. United States,
No. 1:17-cv-00032-RKM (Ct. Int’l Trade Feb. 15, 2017),
ECF No. 7. However, in that litigation, Kangtai alleged
only that Commerce improperly calculated its antidumping
duty rate, see id. ¶¶ 15–20 (arguing that Commerce im-
properly selected a surrogate country and certain



     8  In at least three cases, the CIT has considered sim-
ilar challenges under its § 1581(c) jurisdiction.        See
Watanabe Grp. v. United States, 34 C.I.T. 1545, 1548–49
(2010); Corus Staal BV v. United States, 387 F. Supp. 2d
1291, 1295, 1300–04 (Ct. Int’l Trade 2005); Helmerich &
Payne, Inc. v. United States, 24 F. Supp. 2d 304, 306, 311–
13 (Ct. Int’l Trade 1998).
JUANCHENG KANGTAI CHEMICAL CO. v. UNITED STATES           15



surrogate financial ratios), but did not challenge Com-
merce’s decision to assess duties on entries made during
the POR, see generally id. When a party files an action
challenging Commerce’s final results in an administrative
review of an antidumping duty order, it may seek a statu-
tory injunction from the CIT, thereby preventing liquida-
tion of its entries while the litigation is pending. See 19
U.S.C. § 1516a(c)(2) (explaining the CIT “may enjoin the
liquidation of some or all entries of merchandise covered by
a determination of . . . [Commerce] . . . upon a request by
an interested party for such relief and a proper showing
that the requested relief should be granted under the cir-
cumstances”). Had Kangtai filed suit and alleged that
Commerce should have provided that its AR 9 and AR 10
decisions applied to all entries on sales made during the
POR, even if the entries occurred later, it could have timely
sought an injunction to prevent liquidation of all eighteen
entries of subject merchandise until the CIT could resolve
the merits of Kangtai’s position. See id. Because filing an
action could have provided Kangtai the very relief it now
seeks—the prevention of liquidation at an improper rate,
see J.A. 65—we cannot say that a remedy under § 1581(c)
would have been “an exercise in futility” and therefore
manifestly inadequate, Hutchison, 827 F.3d at 1362. Thus,
the CIT lacked § 1581(i) jurisdiction over Counts I–III of
Kangtai’s Complaint.
    We find Kangtai’s counterargument that “the CIT mis-
applied the standard of review” and drew factual “infer-
ences in favor of the” Government, rather than Kangtai,
unavailing. Appellants’ Br. 17 (capitalization modified).
Specifically, Kangtai criticizes the CIT’s characterization
of Commerce’s request for information in its Section C
questionnaire for U.S. sales, see id. at 17–18; however, the
CIT’s recitation of the facts simply quoted from Com-
merce’s questionnaire, see Kangtai, 322 F. Supp. 3d at 1354
(“Commerce issued a questionnaire to Kangtai during AR 9
requesting that Kangtai ‘prepare a separate computer data
16        JUANCHENG KANGTAI CHEMICAL CO. v. UNITED STATES




file containing each sale made during the POR’ and
‘[r]eport each U.S. sale of merchandise entered for con-
sumption during the POR.’” (quoting J.A. 124)). We do not
detect error in the CIT’s reliance on the record documents.
Here, the CIT properly recognized that Commerce’s Section
C questionnaire sought entry dates, and, alternatively, sale
dates. Although “only uncontroverted factual allegations
are accepted as true for purposes of” deciding a motion to
dismiss for lack of subject matter jurisdiction, Cedars-Si-
nai Med. Ctr. v. Watkins, 11 F.3d 1573, 1583 (Fed. Cir.
1993) (citations omitted), it is certainly uncontested that
the questionnaire contained those questions, see Kangtai,
322 F. Supp. 3d at 1354; J.A. 124.
     Kangtai also argues “the CIT’s finding that ‘Kangtai’s
response attached an exhibit identifying sales and the cor-
responding entry dates for those sales’ was clearly errone-
ous.” Appellants’ Br. 18 (quoting Kangtai, 322 F. Supp. 3d
at 1354). Although the CIT erred when it made this finding
in the background section of its opinion because Kangtai’s
Section C questionnaire response did not provide entry
dates, see J.A. 126, 141–44, the CIT simply did not rely on
this factual error as a material part of its legal analysis, see
Kangtai, 322 F. Supp. 3d at 1356–59. Accordingly, we re-
ject Kangtai’s contention.
                         CONCLUSION
   We have considered Kangtai’s remaining arguments
and find them unpersuasive. The Final Judgment of the
U.S. Court of International Trade is
                        AFFIRMED